Citation Nr: 0525764	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty for training in the U.S. 
Marine Corps Reserves from April to October 1966.  
Thereafter, he was a member of the U.S. Marine Corps Reserves 
until March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO) that denied service connection for post-
traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has a current 
diagnosis of PTSD linked to in-service stressors.  

3. There is credible supporting evidence that one of the 
claimed stressors occurred in service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2004); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

III.  Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy 
and is claiming a combat related stressor.  . 38 C.F.R. § 
3.304(f)(1).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With regard to the first element for service connection for 
PTSD, medical evidence diagnosing the condition in accordance 
with DSM-IV, a psychiatric evaluation for VA in December 
2002, yielded a diagnosis of post-traumatic stress disorder.  
In addition to this diagnosis of PTSD, VA outpatient 
treatment reports dated from March 2003 to May 2004 report 
continued treatment for PTSD.  In particular, a treatment 
report from January 2004 notes that the veteran had all the 
typical features of PTSD.

The second element, a link, established by medical evidence, 
between current PTSD and an in-service stressor, is satisfied 
in the December 2002 psychiatric examination as well.  The 
psychiatrist specifically stated in his objective findings, 
"He [the veteran] meets the criteria for Post Traumatic 
Stress Disorder.  His symptoms are clearly related to events 
that occurred in basic training."  Those events were the 
deaths of two fellow soldiers during basic training.  The 
reports of VA outpatient treatment for PTSD also mention the 
deaths of the two recruits.

There is credible supporting evidence of one of the claimed 
in-service stressors. The U.S. Marine Corps Personnel 
Management Support Branch reported in March 2004 that a 
member of a platoon other than the veteran's died of 
asphyxiation of gastric content in June 1966 during recruit 
training.  This record fits veteran's description of a death 
witnessed while marching to a meal.

Because there is medical diagnosis of PTSD, medical opinion 
linking PTSD to claimed in-service stressors, and credible 
supporting evidence of at least one of the claimed stressors; 
the evidence favors the grant of service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.  

	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


